Mahlon R. Perkins, Esq. Town Attorney, Dryden
You informed us that there is an old mill in your town that was converted into apartments. Your building inspector views this building as being subject to the Multiple Residence Law. In several minor ways the building does not comply with the Multiple Residence Law, and you state that these deficiencies cannot be corrected because of the basic nature of the construction of the building. You have asked whether the Multiple Residence Law applies to this building and how the town should proceed under these circumstances.
The Multiple Residence Law applies to all cities of less than four hundred thousand population and to all towns and villages (Multiple Residence Law, § 3). Its provisions do not supersede more restrictive State or local regulations governing building construction (id., § 329[1]). Additionally, the provisions of any State building construction code relating to multiple dwellings, which is applicable in the locality, would govern new construction and certain alterations (id.,
§ 329[2]; 1964 Op Atty Gen [Inf] 130; 1975 Op Atty Gen [Inf] 186).
We note that prior to March 1, 1982, local governments had the option of adopting the State Building Code under Article 18 of the Executive Law and the State Building Conservation and Fire Prevention Code under Article 18-A of the Executive Law (informal opinion No. 82-60). The Legislature provided, however, that these two codes would automatically apply on March 1, 1982 in each local government that did not have its own building or fire prevention code (ibid.; L 1981, ch 707, § 1). Local governments are required to administer and enforce the Uniform Fire Prevention and Building Code on and after January 1, 1984 and as of that date Article 18 of the Executive Law, authorizing the State Building Code, and Article 18-A, authorizing the State Building Conservation and Fire Prevention Code, will be repealed (ibid.).
You informed us that the alteration of the mill took place at a time when there existed no local building regulations and no State building code was applicable. Therefore, the alteration to multiple residence use would have been subject to the Multiple Residence Law, provided that the alteration took place after the effective date of that law on July 1, 1952 (L 1951, ch 580). A building that is not a dwelling (defined by Multiple Residence Law, § 4[13]) and which is converted to a multiple dwelling is subject to those provisions of the Multiple Residence Law applicable to new multiple dwellings of like class and kind (id., § 9[2]).
We note that local or State review boards are authorized to vary or modify provisions of the Multiple Residence Law dealing with certain subjects upon a showing of practical difficulties or unnecessary hardship and provided that the public health, safety and welfare is preserved (id., § 325). However, you informed us that the technical deficiencies in the building in question are not within the categories for which variances or modifications can be obtained.
The question remains whether the building in fact complies with the Multiple Residence Law. You have described the noncompliance as minor and technical in nature. It is possible, especially since you are dealing with an older building on which antiquated construction means and methods may have been used, that the question of compliance with the provisions of the Multiple Residence Law in this case is a question of fact. The State Building Code Commission is responsible for the promulgating of rules and regulations to carry out the Multiple Residence Law (id.,
§ 326). We recommend that you request assistance from the Commission in determining whether the subject building is in compliance with the Multiple Residence Law. The staff of the Commission can be reached at the following address:
  State Building Codes Bureau Division of Housing and Community Renewal Room 6028 Two World Trade Center New York, New York 10047.
We conclude that the conversion of a building into a multiple dwelling in a town, which at the time of conversion is not subject to the State Building Code or a more restrictive local code, is governed by the provisions of the Multiple Residence Law.